Citation Nr: 0627288	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-20 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from September 1979 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 2004 decision by the Eligibility 
Center in Winston-Salem, North Carolina, which denied 
eligibility for VA home loan benefits.  The case was 
forwarded to the Board by the RO in Atlanta, Georgia.  A 
Board hearing was requested and scheduled; however, by a June 
2006 communication from the appellant's accredited 
representative, she withdrew this request.


FINDINGS OF FACT

1.  The appellant served in the United States Army 
Reserve/National Guard from September 1979 to September 1983, 
for a total of 1,460 days.

2.  The appellant is not a "veteran" under the laws 
pertaining to VA home loan benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  
38 U.S.C.A. §§ 3701, 3702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the United States Army 
Reserve/National Guard from September 1979 to September 1983, 
for a total of 1,460 days.  Her DD Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that she 
received an honorable discharge.  The evidence does not show 
that the appellant was discharged for a service connected 
disability.  

Records reflect that, in April 2004, the appellant's request 
for a Certificate of Eligibility for Loan Guaranty Benefits 
was denied because she did not have the minimum 2190 days 
(six years) of service required for eligibility to received 
such a Certificate.  

Governing law provides that a veteran is eligible for housing 
loan benefits if the veteran meets certain requirements.  
38 U.S.C.A. §§ 3701, 3702.  As pertinent to this case, the 
term "veteran" includes an individual who is not otherwise 
eligible for the benefits of this chapter and who has 
completed a total service of at least 6 years in the Selected 
Reserve and, following the completion of such service, was 
discharged from service with an honorable discharge, was 
placed on the retired list, was transferred to the Standby 
Reserve or an element of the Ready Reserve other than the 
Selected Reserve after service in the Selected Reserve 
characterized by the Secretary concerned as honorable 
service, or continues serving in the Selected Reserve, or who 
was discharged or released from the Selected Reserve before 
completing 6 years of service because of a service-connected 
disability.  38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).  
The term "Selected Reserve" means the Selected Reserve of 
the Ready Reserve of any of the reserve components (including 
the Army National Guard of the United States and the Air 
National Guard of the United States) of the Armed Forces.  
38 U.S.C.A. § 3701(b)(5)(B).

The evidence reflects that the appellant served in the United 
States Army Reserve/National Guard from September 1979 to 
September 1983, for a total of 1,460 days or four years; 
rather than the required six years, and her discharge was not 
for a service connected disability.  Accordingly, her 
military service does not qualify her for "veteran" status 
and she does not meet the requirements for eligibility for VA 
home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, 
the appellant is not eligible to receive a Certificate of 
Eligibility for Loan Guaranty Benefits.

The appellant has indicated that her DD Form 214 is 
incorrect, she has applied to have this document corrected, 
and she intends to resubmit her request for a Certificate of 
Eligibility for Loan Guaranty Benefits once such corrections 
have been accomplished.  The appellant is advised that, once 
such corrections have been effectuated, she may reapply for 
VA home loan benefits.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the appellant is not eligible 
for VA home loan benefits.  Thus, the claim for eligibility 
for VA home loan benefits must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

As the outcome of this case turns on the law rather than the 
evidence, the notice and duty to assist provisions of the law 
are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. 
Principi, 16 Vet. App. 129 (2002).

ORDER

Eligibility for VA home loan benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


